Title: To Thomas Jefferson from François D’Ivernois, 23 September 1794
From: Ivernois, François d’
To: Jefferson, Thomas



Monsieur
Londres ce 23 7bre 1794

Vû la possibilité, que soit les affaires publiques soit vos affaires particulieres vous conduisent à Philadelphie à l’époque où arrivera en Virginie ma Dépeche No. 3, Je vous y en adresse le Duplicata. Je n’ai point le tems d’y joindre celui de la continuation de l’exposé historique de la Révolution de Geneve, mais MM. Adams ou Gallatin, aux quels je l’adresse aujourdhui, seront à meme de vous la communiquer si vous le désirez.
Je prens la liberté Monsieur, de vous présenter ici un léger apperçu bien incorrect sans doute de la premiere idée que je me fais de la masse des Instituteurs qui pourraient suffir dabord pour notre Université et pour ses écoles. Je ne doute pas que nos Professeurs de Geneve ne puissent proposer sur cette premiere esquisse des changemens convenables, et je doute bien moins encore Monsieur, que votre Province et vos lumieres personelles n’entrevoyent aisement ce qu’on pourrait en supprimer et ce qu’on devrait y ajouter: Aussi je vous répéte en vous la soumettant, que je ne la hazarde que comme un apperçu extremement vague et imparfait.
Je suppose donc qu’on pourrait diviser l’Université en 5 colleges, et qu’on entrerait comme chez nous dans l’un des trois derniers apres avoir passé successivement par les deux premiers.



1r. College de belles lettres
  {
Un Professeur en langues et belles lettres Grecques et latines.


Un Prof. en langue & belles lettres francaises.


Un Prof. en langue & belles lettres anglaises.


Un Prof. en Géographie et en histoire.


    
  N.B.
Je présume qu’il serait convenable de joindre à ce College préliminaire, quelques tuteurs qui y seraient entretenus, mais qui reçevraient exclusivement leurs salaires des jeunes étudians aux quels ils seraient attachés.


2d. College de philosophie
  {
Un Prof. en Mathematiques et en Astronomie.


Un Prof. en philosophie naturelle.


Un Prof. en philosophie rationelle.




N.B. Ce second College exigerait peut etre encore quelques Tuteurs.


college de droit
  {


  un Prof. en loi commune un Prof. en droit civil, en droit naturel et en droit des Nations
College de Théologie
{
2 Professeurs
  


 
  
    
      



College de Medecine
{
Un Prof. en Mé


Un Prof. en Anatomie


un Prof. en Botanique, et en Chimie


Tous ces Colleges et toute l’Université seraient sous l’inspection et sous le controle d’un Président soit Vice Chancellier.
Ecoles
Il me semble qu’on pourrait les diviser en deux espèces, mais absolument séparées l’une de l’autre ainsi que de l’Université.

1re. Ecole préparatoire au Collège de belles lettres de l’Université, et où l’on enseignerait les langues mortes. On pourrait la diviser en trois classes dirigées par trois Régens et par trois sous Maîtres. Ces derniers payés par les écoliers eux memes.
2de. Ecole soit Ecole générale, où l’on n’enseignerait point les élémens des langues mortes, et qu’on pourrait diviser également en trois Classes dirigées par trois Régens et par trois sous Maitres. Mais pour rendre cette école cy la plus gratuite possible, peut etre conviendrait-il que meme les sous Maitres en fussent salariés par l’Université.

Deux Maitres l’un d’écriture, l’autre d’histoire et de Géographie, salariés par l’Université, pourraient etre également attachés à ces deux écoles.
Ces deux écoles seraient sous l’inspection et le controle d’un Président qui pourrait peut etre faire en meme tems, du moins dans l’origine, les fonctions de bibliothécaire.

Dans un pareil plan, les maitres d’équitation, de dessein, d’armes, de langues vivantes, de musique, de danse, & & seraient payés exclusivement par les écoliers, ou ne reçevraient de l’Université qu’un salaire infiniment modique, mais suffisant pour les soumettre à son inspection annuelle et à son controle.
Je ne desespere point Monsieur, que le revenu que je sollicite ne put suffire à un établissement aussi vaste et aussi complet. A l’exception des Chaires en Loi commune et en belles lettres anglaises, j’ose me flatter que Geneve pourrait vous présenter pour toutes les autres des sujets dignes de votre adoption, et qu’à leur arrivée en Amérique, ils seront vivement animés par le desir d’égaler un jour la réputation de vos Professeurs of William & Mary, et de fraternizer et rivaliser avec eux en émulation et en services. J’ai l’honneur d’etre avec respect Monsieur Votre tres humble & tres obéissant serviteur

F d’Ivernois

